Citation Nr: 0709024	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-32 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to service connection for right ear hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2004.  A statement of the case was issued in August 2004, 
and a substantive appeal was received in August 2004.  
Additional evidence was received from the veteran's 
representative with a written waiver of preliminary RO 
review.

A VA Form 9 was received in August 2004 indicating that the 
veteran wanted a Board hearing at the RO.  A hearing was held 
in August 2005, but a transcript was not prepared due to 
technical difficulties associated with the veteran's 
testimony.  The veteran was then offered a new hearing.  
However, in a letter with an attachment received in December 
2005, the veteran stated and indicated by checking the 
appropriate box that he would not appear at the hearing and 
to have his case considered based on the evidence of record.  


FINDINGS OF FACT

1.  Left ear hearing loss was not manifested during active 
duty service or within one year of discharge, nor is the 
veteran's current left ear hearing loss disability 
etiologically related to his active duty service, to include 
in-service noise exposure.

2.  The veteran does not have current right ear hearing loss 
disability for VA compensation purposes.

3.  Tinnitus was not manifested during active duty service or 
within one year of discharge, nor is the veteran's tinnitus 
etiologically related to his active duty service, to include 
in-service noise exposure.
	

CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred or 
aggravated therein.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
3.385 (2006).

2.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's active duty service, and nor may right ear 
hearing loss be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
3.385 (2006).

3.  Tinnitus was not manifested during active duty service or 
for many years thereafter, nor is the veteran's current 
tinnitus etiologically related to his active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  The January 2003 and January 
2005 VCAA letters effectively notified the veteran of the 
evidence needed to substantiate his claims as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the January 2003 and January 2005 VCAA 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
He was advised to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the January 2003 letter was sent to the appellant 
prior to the June 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided January 
2003 and January 2005 VCAA letters with notice of what type 
of information and evidence was needed to substantiate the 
claims for service connection, but there has been no notice 
of the types of evidence necessary to establish a disability 
rating for his disability claims or the effective date of the 
disabilities.  To the extent that such notice may be 
deficient in any respect, the matter is effectively moot in 
light of the following decision which finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service VA, and private have been obtained.  
Also, the veteran was afforded a VA examination in April 
2003, and no further VA examination is necessary.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claims.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an 
injury or disease occurred in service alone is not enough; 
there must be a chronic disability resulting from that 
injury.  See 38 C.F.R. § 3.303.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require    in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Analysis

Left Ear Hearing Loss

The first issue before the Board involves a claim of 
entitlement to service connection for left ear hearing loss.  
As an initial matter, the Board finds that there is competent 
evidence of current left ear hearing loss disability for VA 
compensation purposes.  At the time of his April 2003 VA 
examination, audiometric testing revealed auditory thresholds 
of greater than 40 decibels for three of the relevant 
frequencies in the left ear.  This meets the 38 C.F.R. 
§ 3.385 definition of hearing loss.  The RO has denied the 
veteran's claim, however, based on a finding that his left 
ear hearing loss was not shown to be related to his active 
duty service.  

Turning to the veteran's service medical records, the Board 
notes that there was not only no evidence of left ear hearing 
loss during service, but there was also no demonstrated loss 
of hearing acuity during service.  In fact, the veteran's 
hearing appears to have improved before separation from 
service.  

On the audiological evaluation in April 1972, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
5
N/A
5




On the authorized audiological evaluation in August 1973, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
N/A
0

Accordingly, clinical evaluations of the ears were determined 
to be normal at the veteran's entrance and separation 
examinations.  Further, in his contemporaneous medical 
history for both examinations, the veteran checked the 
appropriate box to deny hearing loss.  

The Board also finds that there is no competent evidence of 
record demonstrating that the veteran experienced left ear 
hearing loss to a compensable degree within one year of 
discharge from service which would allow for a grant of 
service connection on a presumptive basis.  

Further, there is no persuasive evidence of a continuity of 
pertinent symptoms since service.  The Board notes that 
service medical records show treatment for left ear aches in 
January 1973 and August 1973.  There is also a diagnosis of 
otitis in the left ear in August 1973.  But, despite what his 
service medical records show, there is no medical 
documentation of the presence of left ear hearing loss for 
many years after the veteran's discharge.  

The veteran first sought treatment for left ear hearing loss 
in March 2002.  It was noted that he wanted to find out why 
he was unable to hear.  It was also noted that he was seen by 
other physicians, but they were unable to find anything 
wrong.   

In June 2002, the veteran was seen on two occasions.  Before 
his hearing evaluation, the assessment was hearing deficit in 
the left ear.  At his hearing evaluation, the objective 
findings showed moderate-severe reverse sloping to mild 
sensorineural hearing loss in the left ear.  The veteran was 
diagnosed with low frequency sensorineural hearing loss in 
the left ear.     

In October 2002, the veteran was assessed with hearing 
deficit in the left ear.   

As noted previously, the veteran was afforded a VA 
audiological examination in April 2003.  The veteran was 
diagnosed with moderately severe to mild reverse slope 
sensorineural hearing loss in the left ear.  It was further 
noted that since the veteran's magnetic resonance imaging 
(MRI) indicated no significant nerve damage, the cause of the 
veteran's hearing loss was unknown since the hearing loss in 
the left ear was not consistent with noise exposure.  It was 
also noted that the hearing loss was likely due to the nerve 
damage noted on the MRI.  

In September 2004, the nursing intake note showed that the 
veteran's chief complaint was hearing loss in the left ear 
and vertigo.  The veteran was treated with medication for his 
vertigo.  

He was later seen in March 2005 for an VA audiological 
evaluation.  It was noted that puretones revealed no change 
in the veteran's hearing from the previous audiological 
examination.  There was moderately severe sensorineural 
hearing loss reverse sloping to within normal limits at 8000 
Hz in the left ear.  The assessment was sensorineural hearing 
loss in the left ear. 

It was further noted that the veteran requested a nexus 
opinion.  The audiologist noted and explained to the veteran 
that the configuration of the findings for the left ear were 
inconsistent with noise induced hearing loss.  The veteran 
stated that he knew it was from the military, but the 
audiologist explained that although it could possibly be in 
part due to service, the configuration for the left ear was 
inconsistent with noise induced hearing loss.  Accordingly, 
the audiologist refused to write such a nexus opinion.  

The only competent evidence of record which provides a link 
between the veteran's active duty service and left ear 
hearing loss is included in a private medical record showing 
that the veteran was seen in July 2005 for a routine checkup 
by Charles McSwain, D.O., a doctor of osteopathy.  Dr. 
McSwain noted that the veteran complained of poor hearing in 
the left ear, and it was Dr. McSwain's understanding that the 
veteran had done testing of his hearing and was told that 
there was nerve damage.  It was noted that it was more likely 
than not that the veteran's nerve damage in his left ear is 
due to noise exposure while working in the military using 
weapons.  

In his December 2005 statement, the veteran submitted this 
evidence as a nexus opinion.  It is unclear to the Board 
whether Dr. McSwain actually provided a nexus opinion as 
asserted by the veteran, or whether Dr. McSwain memorialized 
what was said by the veteran.  Nevertheless, the Board notes 
that the report does not indicate that Dr. McSwain provided 
an audiological examination and reviewed any of the veteran's 
claims file before making the statement.    

In contrast, the medical opinion from the April 2003 VA 
audiological examination and the medical opinion from the 
March 2005 audiological testing provided a rationale based 
upon the nature and configuration of the veteran's left ear 
hearing loss.  Significantly, these opinions were based both 
on the audiology testing and on a review of the veteran's 
claims file by two audiologists, who specialize in hearing 
and who both note that the nerve damage is inconsistent with 
noise exposure.  Therefore, the Board affords considerably 
more weight to the April 2003 and March 2005 VA opinions.  
Among the factors for assessing the probative value of a 
medical opinion are the examiner's access to the claims file, 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  For the reasons set 
forth above, the Board finds that the opinions rendered in 
the April 2003 and March 2005 audiological examinations are 
clearly more probative than Dr. McSwain's statement.

The Board acknowledges the assertions of the veteran and that 
of his spouse who state that the currently diagnosed hearing 
loss and tinnitus were caused by in-service noise exposure 
working in artillery, specifically firing Howitzers.  
However, although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

The Board finds the VA opinions to be consistent with the 
facts of this case which show no hearing loss for many years 
thereafter.  There is a complete lack of objective evidence 
of any complaint, treatment, or diagnosis of hearing loss in 
the left ear for approximately twenty-seven years after 
separation from service.  This lengthy period without medical 
complaint suggests that there has not been a continuity of 
symptomatology.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

In sum, the preponderance of the evidence is against a 
finding that the veteran's left ear hearing loss manifested 
during service or for many years thereafter, or are otherwise 
related to noise exposure during service.    

Right Ear Hearing Loss

Service medical records are negative for complaints of right 
ear hearing loss, however.  An April 1972 entrance 
examination and an August 1973 exit examination showed that 
the veteran's ears were clinically evaluated as normal.  

On the authorized audiological evaluation in April 1972, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
N/A
5

On the authorized audiological evaluation in April 1973, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0  
0
0
N/A
0

Overall, audiometric tests conducted at both examinations 
showed that the veteran did not have hearing loss in his 
right ear.  Additionally, in his contemporaneous medical 
history for both examinations, the veteran checked the 
appropriate box to deny hearing loss.  

The Board also finds that there is no competent evidence of 
record demonstrating that the veteran had right ear hearing 
loss to a compensable degree within one year of discharge 
from service which would allow for a grant of service 
connection on a presumptive basis.  

The veteran was afforded a VA examination in April 2003.  On 
the authorized audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 
15
10
10
20

A Maryland CNC score of 100 percent was reported for the 
right ear.  Accordingly, the April 2003 audiological test 
shows no hearing loss disability under 38 C.F.R. § 3.385.  
The examiner diagnosed the veteran with normal hearing.   
      
In sum, the Board believes that the competent evidence of 
record shows that the veteran does not have current right ear 
hearing loss as defined by 38 C.F.R. § 3.385. 
The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b). 

Tinnitus

Another issue before the Board involves a claim of 
entitlement to service connection for tinnitus.  Service 
medical records are negative for complaints of tinnitus.  An 
April 1972 entrance examination and an August 1973 exit 
examination showed that the veteran's ears were clinically 
evaluated as normal.  No tinnitus was noted.  Further, in his 
contemporaneous medical history for both examinations, the 
veteran did not indicate whether or not he had tinnitus.         

The veteran was afforded a VA examination in April 2003.  The 
veteran reported that he had experienced tinnitus in his left 
ear since 1973 and that it reoccurred twice a month for 10 
minutes at a time.  After conducting an audiological 
examination and reviewing the veteran's claims file, the 
examiner noted that the veteran's tinnitus was likely due to 
nerve damage.    

It was the opinion of the examiner that the veteran's current 
tinnitus was not related to military noise exposure/acoustic 
drama.  The Board finds the VA examiner's opinion to be 
consistent with the facts of this case which show no hearing 
loss or tinnitus during service or for many years thereafter.  
There is a complete lack of objective evidence of any 
complaint, treatment, or diagnosis of hearing loss or 
tinnitus for approximately twenty-eight years after 
separation from service.  This lengthy period without medical 
complaint suggests that there has not been a continuity of 
symptomatology.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Board acknowledges the veteran's and his spouse's 
assertions that the currently diagnosed tinnitus was caused 
by exposure to noise in artillery operating Howitzers in 
service.  As noted previously, although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for tinnitus. 


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


